Case 1:20-cv-01238-LY Document 6-6 Filed 12/29/20 Page 1 of 3




                    EXHIBIT F
                              Case 1:20-cv-01238-LY Document 6-6 Filed 12/29/20 Page 2 of 3
  oNe       de: PET.OP
      Docutr nt Description:             Petition for Review by the Office of Petitions                                                                         PTO/Se/64 (07-09)
                                                                                                                           Approved for use through 07/31/2012. OMB 0651-0031
FEB 11 1019                                                                                            U.S. Patent and Trademark Office; U.S. DEPARTMENT OF COMMERCE
                       Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it displays a valid OMB control number.

             ITION FOR REVIVAL OF AN APPLICATION FOR PATENT                                                                            Docket Number (Optional)
    TRADEO ABANDONED UNINTENTIONALLY UNDER 37 CFR 1.137(b)


      First named inventor:                             A h6P/             SOk/Wn
      Application No.:                141/ 61                                                                       Art Unit:          2 -‘ 2";1"
      Filed:                     r 1 / 2-0 )1.
                         Q--0-11114                                                                                 airil4") kAt)
                                                                                                                   Examiner:

      Title:
                   07,5 ;17a/ Z. to j)):1                                                          d,rri_41,0) )2;t1z-cs
                            Aktify-m-hevr
      Attention: Office of Petitions
      Mail Stop Petition
      Commissioner for Patents
      P.O. Box 1450
      Alexandria, VA 22313-1450
      FAX (571) 273-R3h0

                         NOTE: If information or assistance is needed in completing this form, please contact Petitions
                               Information at (571) 272-3282.

      The above-identified application became abandoned for failure to file a timely and proper reply to a notice or action by the
      United States Patent and Trademark Office. The date of abandonment is the day after the expiration date of the period set
      for reply in the office notice or action plus any extensions of time actually obtained.

                                      APPLICANT HEREBY PETITIONS FOR REVIVAL OF THIS APPLICATION

                            NOTE: A grantable petition requires the following items:
                             (1) Petition fee;
                             (2) Reply and/or issue fee;
                             (3) Terminal disclaimer with disclaimer fee - required for all utility and plant applications filed
                                 before June 8, 1995; and for all design applications; and
                             (4) Statement that the entire delay was unintentional

      1. Petition Fee
        1)C     Small entity-fee $ )       /Q~O                 (37 CFR 1.17(m)). Application claims small entity status. See 37 CFR 1.27.

        n       Other than small entity-fee $                                           (37 CFR 1.17(m))

      2. Reply and/or fee
             A.      The reply and/or fee to the above-noted Office action in
                            the form of                                                                         (identify type of reply):


                                        has been filed previously on
                                        is enclosed herewith.
                B.          The issue fee and publication fee (if applicable) of $

                             n          has been paid previously on
                             n          is enclosed herewith.
                                                                                        [Page 1 of 2]
        This collection of information is required by 37 CFR 1.137(b). The information is required to obtain or retain a benefit by the public which is to file (and by the USPTO to
        process) an application. Confidentiality is governed by 35 U.S.C. 122 and 37 CFR 1.11 and 1.14. This collection is estimated to take 1.0 hour to complete, including
        gathering, preparing, and submitting the completed application form to the USPTO. Time will vary depending upon the individual case. Any comments on the amount of
        time you require to complete this form and/or suggestions for reducing this burden, should be sent to the Chief Information Officer, U.S. Patent and Trademark Office,
        U.S. Department of Commerce, P.O. Box 1450, Alexandria, VA 22313-1450. DO NOT SEND FEES OR COMPLETED FORMS TO THIS ADDRESS. SEND TO: Mail
        Std Petition, Commissioner for Patents, P.O. Box 1450, Alexandria, VA 22313-1450.


                                          If you need assistance in completing the form, call 1-600-PTO-9199 and select option 2.
                     Case 1:20-cv-01238-LY Document 6-6 Filed 12/29/20 Page 3 of 3

                                                                                                                                                         PTO/SO/G4 (07-09)
                                                                                                                    Approved for use through 07/31/2012. OMB 0651-0031
                                                                                               U.S. Patent and Trademark Office; U.S. DEPARTMENT OF COMMERCE
                Under the Paperwork Reduction Act of 1995, no persons are required to respond to a collection of information unless it displays a valid OMB control number
3. Terminal disclaimer with disclaimer fee


  RI Since this utility/plant application was filed on or after June 8, 1995, no terminal disclaimer is required.
   FT A terminal disclaimer (and disclaimer fee (37 CFR 1.20(d)) of $             for a small entity or $                                                     for
   "  other than a small entity) disclaiming the required period of time is enclosed herewith (see PTO/SB/63).

4. STATEMENT: The entire delay in filing the required reply from the due date for the required reply until the filing of a
grantable petition under 37 CFR 1.137(b) was unintentional. [NOTE: The United States Patent and Trademark Office may
require additional information if there is a question as to whether either the abandonment or the delay in filing a petition
under 37 CFR 1.137(b) was unintentional (MPEP 711.03(c), subsections (III)(C) and (D)).]

                                                                         WARNING:
Petitioner/applicant is cautioned to avoid submitting personal information in documents filed in a patent application that may contribute
to identity theft. Personal information such as social security numbers, bank account numbers, or credit card numbers (other than a
check or credit card authorization form PTO-2038 submitted for payment purposes) is never required by the USPTO to support a
petition or an application. If this type of personal information is included in documents submitted to the USPTO, petitioners/applicants
should consider redacting such personal information from the documents before submitting them to the USPTO. Petitioner/applicant is
advised that the record of a patent application is available to the public after publication of the application (unless a non-publication
request in compliance with 37 CFR 1.213(a) is made in the application) or issuance of a patent. Furthermore, the record from an
abandoned application may also be available to the public if the application is referenced in a published application or an issued patent
(see 37 CFR 1.14). Checks and credit card authorization forms P10-2038 submitted for payment purposes are not retained in the
application file a     erefore are not      licl vailable.
                                                                                                                              /e)9
                                             Signature                                                                                Date
                                   5111b n214
              o oi.lx              Type or Printe am                             5 4 1,                          Registration Number, If applicable
            d                               /Address                                                                       Telephone Number

                                             Address


Enclosures:                    Fee Payment

                               Reply

                               Terminal Disclaimer Form

                        ❑      Additional sheets containing statements establishing unintentional delay

                               Other:

                               CERTIFICATE OF MAILING OR TRANSMISSION [37 CFR 1.8(a)]
    I hereby certify that this correspondence is being:
                Deposited with the United States Postal Service on the date shown below with sufficient postage as
           20   first class mail in an envelope addressed to: Mail Stop Petition, Commissioner for Patents, P. 0. Box
                1450, Alexandria, VA 22313-1450,


           El Transmitted  by facsimile on the date shown below to the United States Patent and Trademark Office
               t (571) 273-8300.

                                                                          '72- o t eih                    -giTher)
                  ate                                                                                 Signature

                                                                                ALe-A) ,119/01204
                                                                           Typed or printed name of person signing certificate

                                                                            [Page 2 of 2]
